Citation Nr: 0938084	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  08-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.

2.  Entitlement to service connection for claimed 
hypertensive vascular disease.  



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran had active military service from December 1975 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Wilmington, 
Delaware, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran requested and was scheduled for a hearing with 
the Board in March 2009, but failed to report without 
explanation.  The Board will therefore proceed with his 
appeal as though the request for a hearing had been 
withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  There is no competent evidence of record showing a causal 
relationship between the Veteran's diabetes mellitus and any 
incident of service; diabetes mellitus was first shown years 
after service.

3.  There is no competent evidence of record showing a causal 
relationship between the Veteran's hypertensive vascular 
disease and any incident of service; hypertensive vascular 
disease was first shown years after service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by active service 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309(a) (2009).  

2.  The Veteran's hypertensive vascular disease is not due to 
disease or injury that was incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2009).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).   Considering the 
duties imposed by VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim on appeal has been 
accomplished.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.   See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In June 2005, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  The Veteran was afforded time 
to respond before the RO issued the August 2005 rating 
decision on appeal.  The Board accordingly finds that the 
Veteran has received sufficient notice of the information and 
evidence needed to support his claim and has been afforded 
ample opportunity to submit such information and evidence.  

The June 2005 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the June 2005 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  In regard to fourth 
and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability), it does not 
appear that the RO advised the Veteran of these elements, but 
the Board finds that the omission is harmless.  The Board's 
decision below denies service connection for the claimed 
disabilities, so no degree of disability or effective date 
will be assigned.  There is accordingly no possibility of 
prejudice to the Veteran under the notice requirements of 
Dingess.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  As indicated, the 
RO gave the Veteran notice of what was required to 
substantiate the claim on appeal, and he was afforded an 
opportunity to submit such information and/or evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.   

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board notes that no medical examination has been 
conducted or medical opinion obtained; however, there is no 
competent medical evidence between the Veteran's claimed 
diabetes and hypertensive vascular disorders and an incident 
of or finding recorded during active service; therefore, the 
Board finds that an examination to determine the etiology of 
the veteran's claimed diabetes and hypertensive vascular 
disorders is not required.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran requested and was scheduled for a hearing in 
March 2009, but failed to report and provided no explanation 
for not appearing.  Under these circumstances, the Board 
finds that the Veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claims for service connection for diabetes mellitus and 
service connection for a hypertensive vascular disease.   
38 C.F.R. § 20.704(d) (2009).


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997). 

Diabetes

The Veteran asserts that his diabetes is related to his 
military service.  The Veteran stated in his June 2005 claim 
that he believed he suffered from diabetes in 1978 while 
stationed in Charleston, South Carolina.

Although the Veteran as a lay person can certainly provide an 
account of the symptoms he experienced in 1978.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, as a 
layperson without the appropriate medical training or 
expertise, he is not competent to render probative (i.e., 
persuasive) opinions on such medical matters.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, the lay assertions 
as to the nature or etiology of his diabetes have no 
probative value.  

A careful review of the Veteran's service treatment records 
shows no complaints or findings referable to diabetes at any 
point during his period of active service.  His November 1975 
entrance examination shows his sugar tests to be negative.  
At his August 1979 separation examination his tests for sugar 
were negative.

If diabetes mellitus becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The post service treatment records show a diagnosis of new 
onset diabetes mellitus type II in October 1999.  While the 
Veteran has consistently been treated for this disability 
since this date there is no evidence prior to this date 
referable to diabetes.

The Board first notes there is no medical evidence linking 
the Veteran's current diabetes diagnosis to any event or 
incident of his period of active service.  The submitted 
evidence only serves to establish that the Veteran began to 
experience significant and ongoing problems related to 
diabetes following the 1999 diagnosis.  In fact treatment 
records from October 1999 stated a diagnosis for new onset 
diabetes mellitus type II.

The absence of clinical treatment records for many years 
after active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  However, in this case, there is 
no medical evidence of a nexus between the Veteran's current 
disability and his military service.  

Accordingly, the Board finds that service connection for 
diabetes must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   

Hypertensive Vascular Disease 

The Veteran asserts that his high blood pressure began during 
active service in 1975.

A careful review of the Veteran's service treatment records 
shows no complaints or findings referable to high blood 
pressure at any point during his period of active service.  

At the Veteran's entrance examination his blood pressure was 
noted to be 136/80.  An October 1977 service treatment report 
notes his blood pressure to be 108/66.  Additionally, an 
August 1978 record notes that his blood pressure was 146/84.  
At his August 1979 separation examination his blood pressure 
was noted to be 122/80, and it was also noted that his 
vascular system was normal.

If hypertension becomes manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The post service treatment records include VA treatment 
records from 1999 to 2005.  An October 1999 record which 
stated his past medical history did not refer to hypertension 
or any other indication of hypertensive vascular disease, in 
the past or at that time.  

These records contain many instances documenting the 
Veteran's hypertension beginning in 2003, yet at no point 
prior to that.  A January 2003 VA treatment record noted the 
Veteran's blood pressure reading to be 162/86.  Another 
January 2003 reading noted his blood pressure at 118/82.  The 
next reading in February 2003 documented his blood pressure 
at 178/96.  In October 2003 the Veteran had three readings of 
220/120, 164/84, and 142/84.  Finally, in December 2004 the 
Veteran's blood pressure was 135/78.  Yet, at a medical exam 
in October 1999, there were no indication of high blood 
pressure and the condition is absent from the Veteran's past 
medical history section.

Regulation states that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic pressure is 
predominately 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominately 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101. 

The Board first notes there is no medical evidence linking 
the Veteran's current hypertensive vascular disease to any 
event or incident of his period of active service.  The 
submitted evidence only serves to establish that the Veteran 
began to experience significant and ongoing elevated high 
blood pressure after 1999.  A VA treatment record from 
October 1999 shows no evidence of hypertensive vascular 
disease, and the disease is absent from the past medical 
history information.  

While the record is replete with evidence of a current 
condition of hypertension, there is no evidence of any 
hypertension during service or immediately thereafter.  The 
absence of clinical treatment records for many years after 
active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  

The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  However, in this case, there is 
no medical evidence of a nexus between the Veteran's current 
disability and his military service.  

Accordingly, the Board finds that service connection for 
hypertensive vascular disease must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).   




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement for service connection for diabetes mellitus is 
denied.

Entitlement for service connection for hypertensive vascular 
disorder is denied.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


